DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment filed 06/28/2022.

	Claims 31, 32, 44 and 59-67 previously presented. Claims 32 and 64 have been canceled, and 68 has been added. Claims 31, 44, 59-63, and 65-68 are pending.

Claim 44 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/25/2022.

Claims 31, 59-63, and 65-68 are examined on the merit.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31, 60-63, 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Surber et al. (US 2015/0044288, of record) as evidenced by the article by Kawashima et al. (“Effect of surface morphology of carrier lactose on dry powder inhalation property of pranlukast hydrate”, of record), in view of Tan et al. (CN 106924193, currently provided).

Applicant Claims 
Claim 31 is directed to a composition, comprising particles including at least 95% by weight of an nintedanib, or a pharmaceutically acceptable salt thereof, wherein the particles have a specific surface area (SSA) of at least 11.05 m2/g.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Surber teaches aerosol for administering composition comprising particles comprising active agent to the lung. Active agent includes nintedanib. The active agent administered in aqueous carrier solution or as dry powder by aerosol for inhalation. The particles have mass median aerodynamic diameter (MMAD) of 0.1 to 5 µm. Particles having MMAD more than 5.0 µm generally do not reach the lung; instead, they tend to impact the back of the throat and are swallowed and possibly orally absorbed. Particles having diameters smaller than about 0.5 microns can be deposited in the alveolar region by sedimentation. The particles have volumetric mean diameter from about 1 µ to about 5 µ. The particles have 0.1-100% of the active agent. The particles comprises the drug carried on a surface of a carrier, and increasing surface roughness of the particles shows favorable inhalation properties (abstract; ¶¶ 0006-0024, 0028, 0044, 0047, 0052, 0067, 0069, 0098 , 0377,  0403). Increase in the surface roughness increases the surface area of the particles and increases the specific surface area (SSA) that is desirable to increase the inhalation properties as evidenced by Kawashima (see entire document, and in particular abstract; conclusion; page 186).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Surber teaches increasing the surface roughness shows favorable inhalation properties in delivering drug by inhalation, and teaches increase in surface roughness will increases specific surface area of the particles, as evidenced by Kawashima, Surber however does not explicitly specific surface area (SSA) as claimed by claim 31.
	Tan teaches dry powder carrier for inhalation of pharmaceutical active agents. The dry powder has uniformity, stability, medical efficiency, high quality, and low cost.  The dry powder has SSA of 10 to 100 m2/g (abstract; ¶¶ 0008-0010, 0014, 0043).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide a composition comprising particles comprising nintedanib for dry powder inhalation that have increased surface roughness and increased specific surface area as taught by Surber, evidenced by Kawashima, and use particles having SSA of 10 to 100 m2/g as taught by Tan. One would have been motivated to do so because Surber desired to increase the SSA of the powder particles, and because Tan teaches powder having SSA of 10 to 100 m2/g has uniformity, stability, medical efficiency, high quality, and low cost. One would reasonably expect formulating composition comprising powder particles comprising nintedanib having SSA of 10 to 100 m2/g that has uniformity, stability, medical efficiency, high quality, and low cost.
Regarding the amount of the drug of at least 95% and 98% as claimed by claims 31 and 61, respectively, Surber teaches up to 100% that embrace the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the SSA of at least 11.05 m2/g, at least 12.54 m2/g and 11.05-20.14 m2/g as claimed by claims 31, 65 and 66, respectively, Tan teaches 10-100 m2/g that embraces the claimed values. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding aqueous carrier claimed by claim 60, this is taught by Surber.
Regarding the elements excluded from the composition by claim 62, Surber does not teach these ingredients in the inhalable composition.
Regarding dry powder for inhalation as claimed by claim 63, Surber and Tan both teach dry powder for inhalation.
Regarding claim 67 that the particles are aerosolized and aerosol
droplets of the particles have a MMAD of between about 0.5 um to about 6 µm diameter, Surber teaches aerosol particles having MMAD of 0.5-5 µm that falls within the claimed diameter. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the volume mean particle size between about 0.5 µm to about 5 µm as claimed by claim 68, Surber teaches volumetric mean diameter of the particles from about 1 µm to about 5 µm that falls within the claimed diameter. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Surber evidenced by Kawashima and in view of Tan as applied to claims 31, 60-63, 65-68 above, and further in view of Gerhart et al. (US 2018/0193259, of record).

Applicant Claims 
Claim 59 recites that nintedanib comprises nintedanib esylate. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Surber evidenced by Kawashima and combined with Tan are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Surber teaches nintedanib, the reference does not explicitly teach nintedanib esylate claimed by claim 59.
	Gerhart teaches pharmaceutical composition for inhalation using aerosol comprising nintedanib esylate that is useful to treat chronic cough associated with lung disease such as pulmonary fibrosis (¶¶ 0008-0010, 0264-0265).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide formulation comprising particles comprising nintedanib as taught by Surber evidenced by Kawashima and combined with Tan, and use nintedanib esylate taught by Gerhart. One would have been motivated to do so because Gerhart teaches nintedanib esylate is useful for treating chronic cough associated with pulmonary fibrosis in an inhalable formulation.           
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 
Applicants argue that, without acquiescing to the rejections and reserving the right to re-file the previously pending claims, Applicant amended claim 31 to recite that the nintedanib particles have SSA of at least 11.05 m2/g. The combination of references fail to teach any drug particles having an the claimed SSA, and particles including at least 95% by weight of nintedanib.

In response to this argument, applicant’s attention is directed to the scope of the present claim 31 that is directed to “particles including at least 95% nintedanib”. Therefore, the claimed composition comprising two components 1) particles, and 2) nintedanib drug included in the particle in amount of least 95% by weight of the particles. The particles that include nintedanib have SSA of at least 11.05 m2/g, and not nintedanib has SSA of at least 11.05 m2/g, as applicants assert. The claims do not recite nintedanib in the form of particles, rather nintedanib included in particles in amount of at least 95% by weight, and the particles including the nintedanib have the claimed SSA. The cited references teaches particles including more than 95% by weight of nintedanib wherein the particles have SSA of more than 11.05 m2/g as claimed and as set forth in the rejections above. The specification clearly describes the particles including nintedanib, and not nintedanib particles, that has the claimed SSA, e.g. at least pages 1, 4, 10, 16.  

Applicants argue that the Office asserted that the Surber particles comprise the drug carried on a surface of a carrier, and increasing surface roughness of the particles shows favorable inhalation properties (abstract; ¶ 0006-0024, 0028, 0047, 0067, 0098 , 0377, 0403). This is not correct, as Surber teaches increasing surface roughness of the carrier, and not the drug particle. Surface roughness is mentioned in only one paragraph (67). It is clear from paragraph 67 that Surber is not referring to the surface roughness of the drug particles, but of the carrier particles on which “fine” [drug] particles are carried. Surber provides no other teaching of surface roughness or surface area. Thus, Surber provides no teaching or suggestion of drug particles including at least 95% by weight of nintedanib having an SSA of at least 11.05 m2/g.

In response to this argument, applicant’ attention is directed to the scope of the present claims that does not require particles of nintedanib, but rather particles including at least 95% by weight nintedanib, as explained in the arguments above. Surber teaches particles carrying the drug and including up to 100% by weight of nintedanib as claimed. The claimed SSA of the carrier particles is taught by Tan that teaches particles carrying drugs having SSA embracing the claimed SSA, and further teaches the advantage of such particles for dry powder inhalation, e.g. having uniformity, stability, medical efficiency, high quality, and low cost. The combination of Surber and Tan teaches every element of the claimed invention.     

Applicants argue that the Office asserts that an increase in the surface roughness increases the surface area of the particles and increases the SSA that is desirable to increase the inhalation properties as evidenced by Kawashima. As noted above, the increased surface roughness taught in Surber related only to the carrier, and not to the drug particle. Kawashima does not cure this deficiency. The abstract and text of Kawashima make clear that the surface morphology of lactose particles (i.e.: carrier particles) is what is being addressed, e.g. page 180. all discussion of surface area/roughness in Kawashima refer to surface area of carrier particles, with drug deposited in the carrier particle. There is no teaching or suggestion of any drug particles having an SSA of at least 11.05 m2/g, much particles including at least 95% by weight of nintedanib. 

In response to this argument, it is reinstated that claimed SSA is not that of nintedanib, rather it is that of the particles that include nintedanib. Kawashima is only an evidentiary reference relied upon for solely showing that increase in the surface roughness increases the surface area of the particles and increases SSA that is desirable to increase the inhalation properties. Kawashima emphasizes that increase of SSA is desirable for inhaled particles, either drug or particles carrying drug. Note that the claims’ language interpreted as composition comprising 1) particle 2) nintedanib drug. The expression “particles including” of the claims permits the presence of carrier. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("like the term comprising,' the terms containing' and mixture' are open-ended."). Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003). 

Applicants disagree with the Office position taken regarding claims 64 and 65. The argument assumes that increasing the surface area of a drug particle is simply a matter of determining the surface area desired and then producing it. The Office provides no support whatsoever for this assertion, and the cited art provides no support for this assertion. In fact, Surber and Kawashima teach that any increase in surface roughness/area is accomplished with the carrier particle for a drug, not the drug particles themselves.

This argument is moot in view of the new ground of rejection necessitated by the amendment. The claimed SSA of at least 11.05 m2/g as claimed by claims 31, 65 and 66 are taught by the newly cited reference Tan that teaches SSA of 10-100 m2/g, as set forth in this office action. The expression “particles including” as claimed permits the presence of carrier particles, as explained above.  

Applicants argue that the combination of art cited by the Office does not tech or suggest all of the limitations of claim 31 or its dependent claims, and thus no prima facie case of obviousness has been established.
 
In response to this argument, it is well established that the claims are given the broadest interpretation during examination. All the limitation of the pending claims are taught by combination of the cited references. motivation to combine the references exists, as well as reasonable expectation to achieve the present invention has been presented. A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969). The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
In the light of the foregoing discussion, the Examiner' s ultimate legal conclusion is that the subject matter as a whole as defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a).

Regarding rejecting claim 59 over Surber evidenced by Kawashima and in view of Rimkus as applied to claims 31, 32, 60-67 above, and further in view of Gerhart, applicants argue that the deficiencies in the combination of Surber, Kawashima, and Rimkus are discussed above; their combination with Gerhart does not cure the deficiencies. 

In response to this argument, the arguments regarding Surber evidenced by Kawashima and combined with Tan is hereby reinstated. Rimkus is no longer relied upon. Gerhart is relied upon for solely teaching nintedanib esylate claimed by claim 59. The reference satisfies the purpose for which it was applied.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./